Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 15, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142537                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellant,                                                                                      Justices

  v                                                                 SC: 142537
                                                                    COA: 289343
                                                                    Oakland CC: 2008-219989-FH
  MALINI RAO,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the December 7, 2010
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.302(H)(1). At
  oral argument, the parties shall address whether the 2009 x-rays and radiology report
  constitute newly discovered evidence warranting a new trial, and whether the evidence, if
  newly discovered, would have made a different result probable on retrial given the other
  evidence implicating defendant as the cause of other injuries suffered by the child. The
  parties may file supplemental briefs within 42 days of the date of this order, but they
  should not submit mere restatements of their application papers.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 15, 2011                       _________________________________________
           t0712                                                               Clerk